FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForApril 06,2016 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  NOT FOR RELEASE, PUBLICATION OR DISTRIBUTION IN OR INTO, OR TO ANY PERSON RESIDENT AND/OR LOCATED IN, ANY JURISDICTION WHERE SUCH RELEASE, PUBLICATION OR DISTRIBUTION IS UNLAWFUL (SEE "OFFER AND DISTRIBUTION RESTRICTIONS" BELOW) APRIL 6, 2016 THE ROYAL BANK OF SCOTLAND GROUP PLC AND THE ROYAL BANK OF SCOTLAND PLC TENDER OFFERS FOR CERTAIN U.S. DOLLAR SECURITIES: ANNOUNCEMENT OF PRICING INFORMATION On March 30, 2016, The Royal Bank of Scotland Group plc ("RBSG plc") and The Royal Bank of Scotland plc ("RBS plc") (each an "Offeror" and together, the "Offerors") separately invited holders of the securities issued by them and listed below (the "Securities") to tender any and all of their Securities for purchase by the relevant Offeror for cash (each an "Offer" and together, the "Offers") on the terms of, and subject to the conditions set forth in the tender offer memorandum dated March 30, 2016 (the "Tender Offer Memorandum"). Capitalized terms not otherwise defined in this announcement have the same meaning as assigned to them in the Tender Offer Memorandum. Holders are advised to read carefully the Tender Offer Memorandum for full details of, and information on the procedures for participating in, the Offers. The Offers expire at 5:00 p.m. (New York City time) today, April 6, 2016. Title of Fixed Rate Note Issuer and Offeror ISIN CUSIP Principal Amount Outstanding 2017 Notes Purchase Price* 1.875% Senior Notes due 2017 ("2017 Notes") The Royal Bank of Scotland Group plc US780099CG09 780099CG0 U.S.$700,000,000 U.S.$1,005 per U.S.$1,000 principal amount Title of Fixed Rate Note Issuer and Offeror ISIN CUSIP Principal Amount Outstanding Reference Yield Fixed Spread Repurchase Yield Fixed Spread Purchase Price* 6.40% Senior Notes due 2019 ("2019 Notes") The Royal Bank of Scotland Group plc US780097AW11 780097AW1 U.S.$1,500,000,000 0.865% +185 basis points 2.715% U.S.$ 1,123.16 per U.S.$1,000 principal amount 5.625% Senior Notes due 2020 ("2020 Notes") The Royal Bank of Scotland plc US78010XAE13 78010XAE1 U.S.$429,740,000 1.181% +125 basis points 2.431% U.S.$ 1,131.61 per U.S.$1,000 principal amount 6.125% Senior Notes due 2021 ("2021 Notes") The Royal Bank of Scotland plc US78010XAK72 78010XAK7 U.S.$321,248,000 1.181% +135 basis points 2.531% U.S.$ 1,159.85 per U.S.$1,000 principal amount * Per U.S.$1,000 principal amount. In addition to the 2017 Notes Purchase Price or the Fixed Spread Purchase Price, as applicable, holders will receive accrued and unpaid interest (if any) on the relevant Securities from (and including) the immediately preceding interest payment date for such Securities to (but excluding) the Settlement Date. If the Settlement Date occurs on or after a regular record date for the payment of interest on any series of Securities and on or before the related interest payment date for such series of Securities, holders who tender Securities that they held on any such regular record date and which are accepted for purchase pursuant to the relevant Offer, will not receive any accrued and unpaid interest on such Securities on such interest payment date, but instead will receive the Accrued Interest on the Settlement Date. Offer Period and Results The Offers commenced on March 30, 2016 and will end at 5:00 p.m. (New York City time) today, April 6, 2016 (the "Expiration Deadline"), unless extended, re-opened, and/or terminated as provided in the Tender Offer Memorandum. The relevant deadline set by any intermediary or DTC for the submission of Tender Instructions may be earlier than this deadline. The results of the Offers are expected to be announced on April 7, 2016. The acceptance of Securities for purchase is conditional on the satisfaction of the conditions of the Offers as provided in the Tender Offer Memorandum. Settlement of the relevant Purchase Price and Accrued Interest is expected to take place on April 11, 2016. In order to receive the Purchase Price and Accrued Interest, holders of Securities must validly tender their Securities by the Expiration Deadline, by delivering, or arranging to have delivered on their behalf, a valid Tender Instruction that is received by the Tender Agent by the Expiration Deadline. Any submission amount must be equal to or greater than the relevant Security's Minimum Denomination. See the Tender Offer Memorandum for further details on submitting a Tender Instruction. Once the Offerors have announced the results of the Offers in accordance with applicable law, each Offeror's acceptance of Tender Instructions in accordance with the terms of the Offer will be irrevocable. Tender Instructions which are so accepted will constitute binding obligations of the submitting Holders and the relevant Offeror to settle the Offers. Announcements in connection with the Offers will be made by the issue of a press release through the relevant Reuters Insider Screen, Notifying News Service and by the delivery of notices to DTC, for communication to Direct Participants. Copies of all announcements, notices and press releases can also be obtained from the Tender Agent, the contact details for which are set out below. INDICATIVE TIMETABLE The following table sets out the expected dates and times of the key events relating to the Offers. This is an indicative timetable and is subject to change. Date and Time Action April 6, 2016, 5:00 p.m. (New York City time) Expiration Deadline The last time and date for Holders to tender Securities in order to be able to participate in the Offers and to be eligible to receive the relevant Purchase Price and Accrued Interest on the Settlement Date. This is also the deadline for Holders who have tendered Securities in the Offers to be able to validly withdraw such Securities. April 7, 2016 Announcement of Results of the Offers The Offerors expect to announce the final aggregate principal amount of each series of Securities accepted for purchase. April 11, 2016 Settlement Date Expected Settlement Date for Securities validly tendered and accepted by the relevant Offeror. Payment of the relevant Purchase Price and any Accrued Interest in respect of any such Securities. The above dates and times are subject, where applicable, to the right of each Offeror to extend, re-open, amend, and/or terminate the relevant Offers, subject to applicable laws. Holders of Securities are advised to check with any bank, securities broker or other intermediary through which they hold Securities when such intermediary would require to receive instructions to participate in, or withdraw their instruction to participate in, the Offers before the deadlines set out above. Holders of Securities are advised to read carefully the Tender Offer Memorandum for full details of and information on the procedures for participating in the Offers. FURTHER INFORMATION Lucid Issuer Services Limited has been appointed by the Offerors as Tender Agent (the "Tender Agent") for the purposes of the Offers. RBS Securities Inc., an affiliate of the Offerors, has been appointed as Global Arranger and Lead Dealer Manager in connection with the Offers. Goldman, Sachs & Co. has been appointed as Dealer Manager and ABN AMRO Bank N.V., Banca IMI S.p.A., Société Générale and UniCredit Bank AG have been appointed as the Co-Dealer Managers (the "Co-Dealer Managers") (together with the Global Arranger and Lead Dealer Manager and the Dealer Manager, the "Dealer Managers") in connection with the Offers. Holders of Securities may access the Tender Offer Memorandum and the form of notice of guaranteed delivery (as described in the Tender Offer Memorandum) at http://www.lucid-is.com/rbs. Requests for information in relation to the Offers should be directed to: GLOBAL ARRANGER AND LEAD DEALER MANAGER RBS Securities Inc. 600 Washington Boulevard
